 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8
      REBECCA ANN MILLIKEN,                               Case No. 1:17-cv-01086-JDP
 9
                           Plaintiff,                     FINAL JUDGMENT AND ORDER
10
                                                          REGARDING PLAINTIFF’S SOCIAL
                v.                                        SECURITY COMPLAINT
11
      COMMISSIONER OF SOCIAL
12    SECURITY,
13                         Defendant.
14

15             This matter is before the court on the claimant’s complaint for judicial review of an

16   unfavorable decision of the Commissioner of the Social Security Administration regarding her

17   application for Supplemental Security Income. The parties have consented to entry of final

18   judgment by the United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with

19   any appeal to the Court of Appeals for the Ninth Circuit. Claimant makes two arguments on

20   appeal.

21             First, claimant argues that the presiding Administrative Law Judge (“ALJ”) improperly

22   summarized her Residual Functioning Capacity (“RFC”) for the Vocational Expert (“VE”),

23   leading the VE to identify potential jobs for claimant that claimant’s RFC would not permit her to

24   perform. In response, the Commissioner argues that whether or not the ALJ correctly

25   summarized the RFC, any error would be harmless because the ALJ identified at least one job

26   that claimant could perform, which exists in sufficient numbers in the economy. We agree with

27   defendant. We need not decide whether the ALJ erred in describing claimant’s RFC, since at

28   least one of the positions identified by the VE as existing in sufficient numbers—specifically, the
                                                         1
 1   position of hand bander—could be performed by claimant.

 2            Second, claimant argues that the ALJ erred in discounting the opinion of Dr. Rambo. The

 3   ALJ provided two reasons for giving Dr. Rambo’s opinion “little weight”: Dr. Rambo “had only

 4   seen the claimant for one visit,” and “other records indicate that claimant continued to use drugs

 5   and was not in remission from drug use” at the time of Dr. Rambo’s exam. The ALJ thus

 6   discounted Dr. Rambo’s opinion that Dr. Rambo was able to separate the effects of claimant’s

 7   mental impairments from the effects of her chemical dependency. Certified Administrative

 8   Record (“CAR”) 22. The ALJ provides significant detail regarding those other records—

 9   including extensive records of drug use, some of which post-dated Dr. Rambo’s examination of

10   plaintiff—and explains why they caused her to find that “the claimant’s statements concerning the

11   intensity, persistence and limiting effects of [her] symptoms are not credible to the extent they are

12   inconsistent with the residual functional capacity assessment.” CAR 19. The ALJ notes multiple

13   instances in which claimant made statements that the ALJ determined to be in conflict with other

14   portions of the record. Accordingly, we find that the ALJ did not err in discounting Dr. Rambo’s

15   opinion and that the ALJ sufficiently articulated a basis for according Dr Rambo’s report and

16   opinion “little weight.”

17            In sum, having reviewed the record, administrative transcript, briefs of the parties, and

18   applicable law, we find that the ALJ’s decision is supported by substantial evidence in the record

19   and is based on proper legal standards.

20            Order

21            Accordingly, we deny claimant’s appeal from the administrative decision of the

22   Commissioner of Social Security. The clerk of court is directed to enter judgment in favor of

23   defendant Nancy Berryhill, the Acting Commissioner of Social Security, and against claimant

24   Rebecca Ann Milliken. The clerk of the court is directed to close this case.

25
     IT IS SO ORDERED.
26
27
     Dated:      January 23, 2019
28                                                       UNITED STATES MAGISTRATE JUDGE
                                                         2
